DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 amendment “pausing…without a user of the first mobile device taking any action, delivery of the video content”, Applicant alleges that references of record do not disclose the amended limitation.  After further reviewing Singh reference, Examiner respectfully disagrees.  Singh discloses (claim 1, abstract) how the transmission of the television program is automatically paused, without user input, upon detecting a cue.  See the new rejection made below in view of Singh.

Double Patenting
Claims 1, 4-6, 10, 13, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,180,982. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the Office Action mailed on 04/15/2020.
**Applicant acknowledged the rejection and will take appropriate action upon the allowance of claim(s) in the pending application**

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 9, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2007/0011709 to Katz (“Katz”) in view of US Patent 8,230,476 to Singh (“Singh”), US PG Pub 2008/0092159 to Dmitriev (“Dmitriev”) and US PG Pub 2006/0059528 to Katayama (“Katayama”).
Regarding claim 1, “A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations” reads on the method/system that delivers the media content to a first client device and the second client device (abstract) disclosed by Katz and represented in Fig. 1 
As to “comprising: delivering video content to a first mobile device in a first service area over a first wireless network” Katz discloses (¶0034) the client device 1 connected to the server device via wireless access network as represented in Fig. 1 (elements 110-1, 107, 105), where (¶0033, ¶0057) the client device 1 comprises PC; (abstract, ¶0033, ¶0038, ¶0057) client device, located in first location/home 110, receives media/video content from the server as represented in Fig. 1 (element 110).
As to detecting an interruption in communication to obtain a detected interruption between the device and the first mobile device” Katz discloses (¶0031, ¶0054, ¶0058) that transmission of the media content presentation is terminated/interrupted at the first client device.
As to “pausing, responsive to the detected interruption, delivery of the video content to the first mobile device” Katz discloses (¶0018, ¶0031, ¶0054) that the delivery of the media content at the first client device is terminated upon detecting interruption.
As to “…a second mobile device in a second service area over a second wireless network” Katz discloses (abstract, ¶0033, ¶0058) a second client access device, in a location/airport different from the first client device, is a wireless access device such as wireless telephone as represented in Fig. 1 (elements 120, 120-x).

Katz meets all the limitations of the claim except “pausing, responsive to the detected interruption and without a user of the first mobile device taking any action, delivery of the video content.” However, Singh discloses (claim 1, abstract) that the transmission of the television program at the user device is automatically paused, without user input, upon detecting a cue.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Katz’s system by pausing video content without user action as taught by Singh in order to provide user with an option to continue content at the later time.
Combination of Katz and Singh meets all the limitations of the claim except “determining that a first advertisement had been presented in a portion of the video content at the first mobile device before the pausing.”  However, Dmitriev discloses (¶0079, ¶0132) that ads are selected and presented to the user device during the advertising slots as represented in Fig. 3 (element 304a), where (¶0043, ¶0135) the system determines if the ads are previously viewed and not repeated as represented in Fig. 6 (element 612).  Dmitriev further discloses (¶0105) that that the streaming of the main program is paused/stopped while the commercials are presented during the advertising slots as represented in Fig. 3 (elements 304x).  For example, as shown in Fig. 3 – 304b and above, 
As to “responsive to the determining: delivering a second advertisement to…device…, and wherein the second advertisement is presented at the…device prior to the video content being resumed at the…device” Dmitriev discloses (¶0043, ¶0135) the system determines if the ads are previously viewed and not repeated, and (¶0116, ¶0132, ¶0136) the device is presented with another/different promotion/commercial (second advertisement) before resuming the program as represented in Fig. 3 (element 304b).  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Katz and Singh’s systems by determining that the different advertisements are presented on the display device during the interruption as taught by Dmitriev in order to benefit different broadcasters/advertisers by increasing their advertising revenues.
Combination of Katz, Singh, and Dmitriev meets all the limitations of the claim except “delivering and presenting…advertisement to a second mobile device.”  However, the general teaching of Katayama is used to disclose (¶0027, ¶0035) that the PDA type wireless device (second device) is associated with the main display device (first device), where the PDA receives and presents commercial images on the display of the PDA as represented in Figs. 4 and 6.  Delivering and presenting advertisements on the secondary device is widely known and also taught by Katayama. One skilled in the art would have used a 

Regarding claim 8, “The device of claim 1, wherein the resuming of the delivery of the video content comprises resuming the delivery of the video content from a first point of the video content at which the video content was paused” Katz discloses (abstract, ¶0033, ¶0058, ¶0059) that the server device resumes playing media content on the second client access device from the point using the bookmark that specifies a position on the media when the interruption occurred.
As to “wherein the pausing of the delivery of the video content is not responsive to a user action at the first mobile device” Singh discloses (claim 1, abstract) that the transmission of the television program is automatically paused, without user input, upon detecting a cue.

claim 9, “The device of claim 1, wherein the resuming of the delivery of the video content comprises resuming the delivery of the video content from a second point of the video content prior to a first point of the video content at which the video content was paused” Katz discloses (¶0065) that a bookmark does not have to represent the exact point at which the media was discontinued. To compensate for delay or other transitory loss, the bookmark may be placed at a point prior to the actual point of discontinuance of transmission. For example, using a time based bookmark reference, the bookmark may be placed at ten seconds prior to the actual point of discontinuance. Alternately, the bookmark could be placed at the point of discontinuance, and whenever resumption of the media occurs, the resumption is started at a point, for example, 10 seconds prior to the actual point of discontinuance.

Regarding claim 18, see rejection similar to claim 1.

Regarding claim 20, see rejection similar to claim 9.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev and Katayama as applied to claim 1, and further in view of US PG Pub 2003/0022671 to Huomo (“Huomo”).
Regarding claim 2, combination of Katz, Singh, Dmitriev, and Katayama meets all the limitations of the claim except “the device of claim 1, wherein the 

Regarding claim 3, “The device of claim 1, wherein the interruption is due to a loss of signal at the first mobile device” Huomo discloses (abstract, ¶0002) that when the cellular phone’s connection is about to be lost/interrupted due to the cell phone going out of service area and hitting a dead zone of service, the system switches from the cellular phone to an alternate cellular phone as represented in Fig. 2 (elements 120, 122).

Claims 4, 10, 16, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev and Katayama as applied to claims 1 and 18 above, and further in view of US Patent 8,078,493 to Rosenberg (“Rosenberg”).
claim 4, combination of Katz, Singh, Dmitriev, and Katayama meets all the limitations of the claim except “the device of claim 1, wherein the determining that the first advertisement has been presented in the portion of the video content comprises determining that a duration of time since the first advertisement was presented and the pausing exceeds a duration of play time of advertisements threshold.”  However, Rosenberg discloses (see claim 1) that while the user selected program is being displayed before the ad and user enters a pause mode, the system starts a timer to determine whether the time delay exceeds a duration and after it exceeds the time duration, the system displays the ad instead of the user selected program content.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Katz, Singh, Dmitriev, and Katayama’s systems by determining if the pausing duration exceeds duration of ad threshold as taught by Rosenberg in order to locate opportunities and place ads extremely quickly to the video playback to generate more revenue for advertiser (2:19-23).

Regarding claim 10, see rejection similar to claims 1 and 4.

Regarding claim 16, “The non-transitory, machine-readable medium of claim 10, wherein the resuming of the delivery of the video content comprises resuming the delivery of the video content from a first point of the video content at which the video content was paused” Katz discloses (abstract, ¶0033, ¶0058, ¶0059) that the server device resumes playing media content on the second 

Regarding claim 17, see rejection similar to claim 9.

Regarding claim 19, see rejection similar to claim 4.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev and Katayama as applied to claim 1 above, and further in view of US PG Pub 2007/0192782 to Ramaswamy (“Ramaswamy”).
Regarding claim 5, “The device of claim 1, wherein the determining that the first advertisement has been presented in the portion of the video content comprises identifying a change in scene in the video content” Dmitriev discloses (¶0080) that the ads are presented while the television program is being shown, where fly-over form of commercial is overlaid over the scene of the television program as represented in Fig. 3 (elements 306a, 304a).  However, combination of Katz, Singh, Dmitriev, and Katayama does not explicitly teach about identifying a change in scene in the video content.  Ramaswamy discloses (¶0052, ¶0107) that the scene change detector uses algorithm to detect a scene change of the content to transition from a broadcast content to the commercial content.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Katz, Singh, Dmitriev, and Katayama’s 

Regarding claim 6, “The device of claim 5, wherein the identifying the change in scene comprise identifying the change in scene using image analysis” Ramaswamy discloses (¶0052, ¶0107) that the scene change detector uses algorithm to detect a scene change of the content to transition from a broadcast content to the commercial content.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev and Katayama as applied to claim 1, and further in view of US PG Pub 2007/0061725 to Isaac (“Isaac”).
Regarding claim 7, combination of Katz, Singh, Dmitriev, and Katayama meets all the limitations of the claim except “the device of claim 1, wherein an in-car device comprises the first mobile device.”  However, Isaac discloses (¶0016, claim 2) that the first device is included in the first domain such as a vehicle as represented in Fig. 9.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Katz, Singh, Dmitriev, and Katayama’s systems by using in-car device comprising the mobile device as taught by Isaac in order to seamlessly move from one device, located at home, to a different device, located in car (¶0003).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev, Katayama, and Rosenberg, and further in view of Huomo.
Regarding claim 11, see rejection similar to claim 2.

Regarding claim 12, see rejection similar to claim 3.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev, Katayama, and Rosenberg, and further in view of Ramaswamy.
Regarding claim 13, see rejection similar to claim 5.

Regarding claim 14, see rejection similar to claim 6.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz in view of Singh, Dmitriev, Katayama, and Rosenberg, and further in view of Isaac.
Regarding claim 15, see rejection similar to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425